DETAILED ACTION
The communication dated 3/31/2022 has been entered and fully considered.
Claims 1-6 were amended. Claims 7-9 were added. Claims 1-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 3/31/2022, with respect to claims 2-5 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 2-5 have been withdrawn.
Applicant’s arguments, see pages 7-9, filed 3/31/2022, with respect to claims 1-6 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1-6 have been withdrawn.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Hartranft et al. U.S. Publication 2014/0060582 and Wee U.S. Publication 2012/0162428, the closest prior art, differ from the instant claims in failing to teach aligning said first fluidic oscillator in said nozzle head along said axis to direct spray toward said exterior lens surface of the first image sensor and said exterior lens surface of the second image sensor wherein said fluidic oscillator and said external lens surfaces of said first and second image sensors are aligned along a common spray axis. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hartranft and Wee as claimed.
Claims 2-6 are allowed as they are dependent upon allowed claim 1.
As for claim 7, Hartranft et al. U.S. Publication 2014/0060582 and Wee U.S. Publication 2012/0162428, the closest prior art, differ from the instant claims in failing to teach aligning said first fluidic oscillator in said nozzle head to direct the first spray toward said exterior lens surface of the first image sensor and aligning said second fluidic oscillator in said nozzle head to direct the second spray toward said exterior lens surface of the second image sensor. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hartranft and Wee as claimed.
Claims 8-9 are allowed as they are dependent upon allowed claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711